            Case 5:16-cr-00409-JFL Document 253 Filed 02/23/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :
                                               :
                v.                             :        No. 5:16-cr-00409
                                                        No. 5:19-cv-03118
                                    :
WILSON ALBERT OSORIO, JR.           :
___________________________________

                                            ORDER

       AND NOW, this 23rd day of February, 2021, upon consideration of Defendant’s Motion

Requesting Reconsideration, ECF No. 250, and for the reasons set for in the Court’s Opinion

issued this date, IT IS HEREBY ORDERED THAT:

       1.       The motion, ECF No. 250, is construed as a second or successive application for

habeas corpus relief and is DISMISSED for lack of jurisdiction.

       2.       A Certificate of Appealability shall not issue.




                                                      BY THE COURT:


                                                      /s/ Joseph F. Leeson, Jr.
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




                                                  1
                                               022221
